In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1462V
                                     Filed: February 9, 2017
                                         UNPUBLISHED

****************************
ELISEO RAEL,                              *
                                          *
                    Petitioner,           *       Ruling on Entitlement; Concession;
v.                                        *       Influenza;
                                          *       Shoulder Injury; SIRVA;
SECRETARY OF HEALTH                       *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                       *
                                          *
                    Respondent.           *
                                          *
****************************
C. Clark Hodgson, III, Muller Brazil, LLP, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

      On November 4, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury resulting from
his December 17, 2015 influenza vaccination. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On February 9, 2017, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “has concluded that petitioner’s alleged injury is
consistent with SIRVA [i.e. Shoulder Injury Related to Vaccine Administration], and that
it was caused-in-fact by the flu vaccine he received on December 17, 2015.” Id. at 4.
Respondent further agrees that no other cause for petitioner’s injury was identified, that


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner suffered sequela of the injury for more than six months, and that petitioner has
satisfied all legal prerequisites to compensation under the Vaccine Act. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                            2